Citation Nr: 1822322	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-15 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus; and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetic neuropathy of the lower extremities; and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for major depression disease (claimed as depression and generalized anxiety disorder); and if so, whether service connection is warranted. 

5.  Entitlement to service connection for diabetic neuropathy of the upper extremities.

6.  Entitlement to service connection for hypertensive cardiovascular disease.

7.  Entitlement to service connection for benign prostate hyperplasia.

8.  Entitlement to a rating in excess of 30 percent for a bilateral hearing loss disability.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected diabetes mellitus, type II. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
All issues with the exception of the claims to reopen are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claims for service connection for tinnitus, diabetic neuropathy of the lower extremities, PTSD and depression were denied in a June 2014 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to unestablished facts necessary to reopen the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claims of entitlement to service connection for tinnitus, diabetic neuropathy of the lower extremities, PTSD and depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for tinnitus, diabetic neuropathy of the lower extremities, PTSD and depression.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claims for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

In a June 2014 rating decision, the RO denied the Veteran's claims for entitlement to service connection for tinnitus, diabetic neuropathy of the lower extremities, PTSD and major depression due to no evidence of current complaints of tinnitus; no evidence that the Veteran had a diagnosis of diabetes mellitus for which the neuropathy could be secondarily related; no evidence of complaints of neuropathy in service; and no diagnosis of PTSD.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the June 2014 rating decision is final.  

Since the last final decision, the Veteran submitted a letter from Dr. C.M. who opined that the Veteran's disabilities on appeal are "more probably than not secondary to his military service performance."  As this evidence was not previously reviewed by agency decisionmakers, the Board finds that the evidence is new.  Moreover, the Board finds that, presuming its credibility for the purpose of this analysis, the evidence is not only new but also material.  It relates to unestablished facts necessary to substantiate the claims and also raises a reasonable possibility of substantiating the claims.  In that regard, Dr. C.M. indicates that there is now evidence of current diagnoses for those disabilities which were previously denied on the basis of no diagnosis and he also relates the disabilities to the Veteran's service, the absence of which was the basis for the previous denial.

Accordingly, the Veteran's claims for service connection are reopened.

ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for tinnitus having been received, to this extent the claim to reopen is granted.  
New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for diabetic neuropathy of the lower extremities having been received, to this extent the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for PTSD having been received, to this extent the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for major depression having been received, to this extent the claim to reopen is granted.  


REMAND

As noted above, the Veteran submitted a correspondence from Dr. C.M.  The report refers to an audiometry test report not included with the correspondence.  There is also a Social Security Administration (SSA) disability Notice of Denied Claim which lists Drs. E. J. and J. C. as the Veteran's non-VA providers, but no actual private treatment records are of record from any of the 3 private providers listed.  As it is unclear as to whether there are missing relevant private treatment records, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

A March 2016 VA examination report indicates that the available records do not show any evidence of diabetic peripheral neuropathy, nephropathy or retinopathy.  In addition, the report indicates that there is no evidence of significant microalbumin creatine ratio to suggest diabetic nephropathy as an etiologic or aggravating factor.  However, the report does not reconcile the report from Dr. J. F. which indicates that the Veteran has bilateral radiculopathy of the legs and the July 2015 report from Dr. C. M. which says that the Veteran has diagnoses of diabetic neuropathy of the upper and lower limbs.  As there is evidence that the Veteran may suffer from diabetic neuropathy which may be secondarily related to his service-connected diabetes mellitus, the Board finds that a remand is necessary to obtain a medical opinion.

The Veteran seeks entitlement to a TDIU.  As there remain pending service connection and increased rating issues on appeal, the outcome of which may affect the individual and overall combined disability rating, the Board finds that the issue is inextricably intertwined, and as such must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Once the service connection and increased rating issues are decided, TDIU must be revisited, to include whether referral for extraschedular evaluation is warranted.

Finally, updated VA treatment records should be obtained and associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to the Veteran dating from December 2016 and associate with the electronic claims file.

2.  Contact the Veteran and request that he provide or authorize the release of records (not already of record) from Drs. C. M., J. F. E. J. and J. C. and any private facility where he has been treated.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for a VA examination regarding his claims for diabetic neuropathy of the upper and lower extremities.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

(a)  Opine whether the Veteran has diagnoses of diabetic neuropathy of the upper and lower extremities.

The examiner's attention is directed to Dr. C.M.'s July 2015 correspondence which indicates that the Veteran suffers from diabetic neuropathy of the upper and lower limbs. 

(b)  If so, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetic neuropathy of the upper and lower extremities is caused by his service-connected diabetes mellitus.

(c)  If not, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetic neuropathy of the upper and lower extremities is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected diabetes mellitus.
If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's claimed disabilities found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

A full and complete rationale should be given for all findings and conclusions expressed and include consideration of complaints and treatment documented in the service treatment records.  If an opinion or the requested information cannot be provided without resorting to speculation, the examiner should state so and explain why it would be speculative to respond.

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


